Per Curiam.

We see no objection to the action on account of its being brought in the name of Brigham. 1
The two notes for 65 dollars each were usurious, and being included in the note described in the second count, rendered that also usurious; and three-fold the whole interest, usurious as well as lawful, must be deducted from the sum due on the contract. 2
The plaintiff prevails on the first count and must recover his costs under the general statute provision respecting costs, and the defendant is also entitled to recover his costs, by virtue of St. 1826, c. 27.3

 See Sherwood, v. Roys, 12 Pick. 172 ; Fairfield v. Adams, 16 Pick. 383.


 See Parker v. Biglow, 14 Pick. 436; Revised Stat. c. 35, § 2.


 See Parker v. Biglow, 14 Pick. 442; Revised Stat. c. 35, § 2.